        Case 1:20-cv-00498-JDP Document 11 Filed 04/24/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    DARRYL RAY MILLS,                             Case No. 1:20-cv-00498-JDP
12                 Plaintiff,                       ORDER DENYING PLAINTIFF’S MOTION
                                                    FOR APPOINTMENT OF COUNSEL
13           v.
                                                    ECF No. 9
14    KEN CLARKE, et al.,
15                 Defendants.
16

17

18          Plaintiff Darryl Ray Mills is a state prisoner proceeding without counsel in this civil rights

19   action brought under 42 U.S.C. § 1983. On April 20, 2020, plaintiff filed a motion requesting

20   appointed of counsel. ECF No. 9. Plaintiff submits that his case is complex, and that he lacks

21   legal education and ready access to legal materials. Id.

22          Plaintiff does not have a constitutional right to appointed counsel in this action, see Rand

23   v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), withdrawn in part on other grounds on reh’g en

24   banc, 154 F.3d 952 (9th Cir. 1998), and the court lacks the authority to require an attorney to

25   represent plaintiff, see Mallard v. U.S. District Court for the Southern District of Iowa, 490 U.S.

26   296, 298 (1989). This court may request the voluntary assistance of counsel. See 28 U.S.C. §

27   1915(e)(1); Rand, 113 F.3d at 1525. However, without a means to compensate counsel, the court

28


                                                      1
        Case 1:20-cv-00498-JDP Document 11 Filed 04/24/20 Page 2 of 2

 1   will seek volunteer counsel only in exceptional circumstances. In determining whether such

 2   circumstances exist, “the district court must evaluate both the likelihood of success on the merits

 3   [and] the ability of the [plaintiff] to articulate his claims pro se in light of the complexity of the

 4   legal issues involved.” Rand, 113 F.3d at 1525 (internal quotation marks and citations omitted).

 5   The court cannot conclude that exceptional circumstances requiring the appointment of counsel

 6   are present here. At this stage in the proceedings, plaintiff has not demonstrated a likelihood of

 7   success on the merits, and the issues covered in his initial complaint—while numerous—do not

 8   appear unusually complex.

 9            Accordingly, plaintiff’s motion for the appointment of counsel, ECF No. 9, is denied

10   without prejudice. The court may revisit this issue at a later stage of the proceedings if the

11   interests of justice so require.

12
     IT IS SO ORDERED.
13

14
     Dated:      April 24, 2020
15                                                        UNITED STATES MAGISTRATE JUDGE
16

17   No. 205.
18

19

20
21

22

23

24

25

26
27

28
                                                          2
